Citation Nr: 0725701	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.  He died in April 1999, and the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that reopened the claim and denied 
service connection for the cause of the veteran's death.  

In March 2006, the appellant was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  In May 2003, the RO denied service connection for cause 
of the veteran's death.  The appellant did not appeal this 
decision.  

2.  Evidence received since the May 2003 decision denying 
service connection for cause of death, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; it is 
not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.

3.  The veteran died in April 1999.  The death certificate 
lists his cause of death as respiratory failure due to lung 
cancer.  The veteran was not service connected for any 
disabilities during his life time.

4.  Lung cancer was not shown during active service, nor is 
it shown to be of service origin. 


CONCLUSIONS OF LAW

1.  The May 2003 RO decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the RO's May 2003 final 
decision denying service connection for cause of death is new 
and material; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by a pre-initial adjudication 
letter in October 2004 and post-initial adjudication letters 
in May 2006 and August 2006.  The October 2004 letter 
informed the appellant of the requirements to establish a 
successful claim for service connection for cause of death, 
i.e., that the evidence must show that the veteran died from 
a service-connected disease or injury and that she should 
submit medical evidence showing that the condition that 
contributed to the veteran's death was caused by injury or 
disease that began during service.  She was also informed of 
her and VA's respective duties in obtaining evidence and 
asked her to submit evidence, which would include that in her 
possession, to the RO.  

Further, the appellant has had a meaningful opportunity to 
participate effectively in the processing of her claim, as 
she has submitted argument and evidence.  Review of her 
October 2005 substantive appeal and written statement dated 
in October 2006 shows that she has actual knowledge of the 
information and evidence that is necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death.  As the Board is denying the claim, any 
questions regarding the downstream elements of a disability 
rating and/or effective date are rendered moot.

VA has made more than reasonable efforts to assist the 
appellant in obtaining records.  There is no indication of 
any relevant records that the RO failed to obtain.  A VA 
opinion is not necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  As discussed below, there is no 
competent evidence of record showing that the veteran was 
exposed to ionizing radiation, chemicals, or any herbicides 
during service, or that his lung cancer first diagnosed 
decades after service had its onset during service.  VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


II.  Service connection for cause of death

A.  New and material evidence

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In May 2003, the RO denied service connection for cause of 
death.  The appellant was notified of this decision and of 
her appellate rights by letter dated May 20, 2003.  She did 
not appeal.  The May 2003 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the prior decision in May 2003, efforts by the 
RO to obtain the veteran's service medical records were 
unsuccessful.  Evidence obtained since that time includes 
copies of some of the veteran's service medical records, 
including entrance and separation examination reports, and 
service personnel records, which were submitted by the 
appellant.  These records are new and material evidence, and 
the claim is reopened.

The Board is aware of the provisions of 38 C.F.R. § 3.156(c), 
which provide that at any time after VA issues a decision on 
a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  Such 
records include, but are not limited to (i) Service records 
that are related to a claimed in-service event, injury, or 
disease, regardless of whether such records mention the 
veteran by name, as long as the other requirements of 
paragraph (c) of this section are met; and (ii) Additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request 
for service records.  38 C.F.R. § 3.156 (c)(1).  

However, 38 C.F.R. § 3.156 (c)(1) does not apply to records 
that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  
38 C.F.R. § 3.156(c)(2).

In this case, prior to final rating decision in May 2003, the 
RO requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in March 2003.  The 
NPRC responded that it was unable to locate the records and 
that further efforts to locate them at NPRC would be futile.  
The RO had also requested that the appellant send any 
original or copies of the veteran's service medical records 
that she had in her possession.  See RO letters to the 
appellant, dated March 7, 2003, and May 6, 2003.  She did not 
provide the service medical and service personnel records 
that she had at that time.  Accordingly, this is a situation 
where VA could not have obtained the service records when it 
decided the claim in May 2003 because the appellant had them 
in her possession and did not submit them when asked.  
Therefore, this situation does not fall within the parameters 
of  38 C.F.R. § 3.156(c)(1).    


B.  Merits

The veteran died on April [redacted], 1999.  The death certificate 
lists his cause of death as respiratory failure due to lung 
cancer.  The interval between onset and death for respiratory 
failure was one week and for lung cancer was four months.  
The veteran was not service connected for any disabilities 
during his life time.

The appellant contends that the veteran died from prostate, 
bone and lung cancer that were caused by in-service exposure 
to chemicals, radioactive byproducts, nuclear fallout, and/or 
Agent Orange.  In March 2006, she described the history of 
the veteran's cancers prior to his death and how she believed 
he incurred them during service due to working around 
mortars, rocket launchers, and other artillery.  

To the extent that the appellant argues that the veteran's 
death resulted from bone and prostate cancer, she is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of his death.  Nor is she competent to 
provide an opinion relating the cause of the veteran's death 
as listed on his death certificate, i.e., lung cancer, to his 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Lung cancer is among the diseases that warrant presumptive 
service connection, as listed at 38 U.S.C.A. §§ 1112 
(c)(2)(A-P), 1116 (a)(2)(F) (West 2002); 38 C.F.R. 
§ 3.309(d), (e).  Here, the veteran had active duty from 
September 1956 to September 1959.  According to the NPRC, he 
was not shown to have participated in a radiation risk 
activity.  See 38 C.F.R. § 3.309(d)(3).  His service 
personnel records do not show that he served in Republic of 
Vietnam during the Vietnam Era.  See 38 C.F.R. § 3.309(e).  
There is no competent evidence of record showing that he was 
exposed to ionizing radiation or herbicides.  Accordingly, 
presumptive service connection for the cause of the veteran's 
death, based upon exposure to herbicides and/or ionizing 
radiation, is not warranted.  See 38 U.S.C.A. §§ 1112, 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(d), (e), 3.311.  

The available service medical records show that the veteran 
had inspiratory wheezes of both lungs upon entrance 
examination in September 1956.  Chest x-ray was negative.  On 
separation examination in September 1959, clinical evaluation 
of the lungs and chest was normal.  Chest x-ray was again 
negative.  There were no complaints or findings of 
respiratory failure or lung cancer during service.

Post-service VA treatment records show that in May 1989 a 
chest x-ray showed a nodular opacity in the veteran's right 
lung.  Outside films showed a similar nodule in October 1988.  
The veteran underwent right thoracotomy and wedge resection 
of the pulmonary nodule in October 1989.  The diagnosis was 
pulmonary nodule, spindle cell neoplasm.  At that time, the 
veteran denied a history of pulmonary disease.

Treatment records from John C. Russell, M.D. dated in 1996 
show that he treated the veteran for a 10 year history of 
back pain, as well as prostate cancer.  Bone scan showed hot 
spots in the pelvis, suspicious for metastic disease.  
However, biopsy showed no evidence of cancer.

The veteran was hospitalized at St. Clare Hospital from 
November to December 1998.  He gave a history of prostate 
cancer, status post total prostatectomy, two years ago.  
Discharge diagnoses included a right upper quadrant pulmonary 
mass, suspect malignant neoplasia, and history of prostatic 
carcinoma.  The veteran was admitted to St. Joseph Hospital 
in April 1999.  Pertinent diagnoses included acute 
respiratory failure and bronchogenic carcinoma.

The appellant submitted a letter dated in April 2005 stating 
that the veteran's death was due to bone, prostate, and lung 
cancer as a result of exposure to chemicals and radioactive 
byproducts and fallout.  This letter was prepared for a VA 
doctor to sign, but it was unsigned.  In a July 2005 letter, 
the medical records administrator from the Seattle VA Medical 
Center indicated that the VA doctor had passed away and there 
was no indication that he ever prepared this letter.  See 
Letter from Medical records administrator, dated June 15, 
2005.

Also of record is a statement dated in February 2006 
indicating that the veteran had bone, prostate, and lung 
cancer as a result of exposure to nuclear fallout.  This 
letter appears to be signed by John C. Russell, M.D., though 
this is unclear.  Regardless, the veteran is not shown to 
have been exposed to ionizing radiation during service.  
Accordingly, the February 2006 statement, assuming that it 
was signed by John C. Russell, M.D., is of no probative 
value.  A medical opinion based upon an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

The appellant has also referenced findings in the veteran's 
service medical records concerning hemorrhoids and a scar on 
his right arm.  However, there is no competent evidence of 
record showing that either of these conditions was related to 
his death.

Lung cancer and/or respiratory failure was not shown during 
service or within the first post-service year.  See 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Lung 
cancer was first diagnosed decades after service, and there 
is no competent evidence of record showing that it had its 
onset during service or was related to any in-service disease 
or injury.  Again, there is no evidence of record showing 
that the veteran was exposed to ionizing radiation, 
chemicals, or any herbicides during 


service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  


ORDER

The claim for service connection for cause of the veteran's 
death is denied.  


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


